 

Exhibit 10.1

      

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON
CONVERSION OF THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

Principal Amount: $2,000,000 Issue Date: May 1, 2017

 

15% SECURED PROMISSORY NOTE

DUE May 1, 2020

 

FOR VALUE RECEIVED, Arkados Group, Inc., a Delaware corporation, (the “Company
“) promises to pay to SolBright Renewable Energy, LLC (which name of the entity
will be changed after the Original Issue Date to SRE Holdings, LLC), or its
registered assigns (the “Holder “), or shall have paid pursuant to the terms
hereunder, the principal sum of $2,000,000 (the “Principal”) on May 1, 2020,
unless accelerated upon an Event of Default (the “Maturity Date “), or such
earlier date as this Note is required or permitted to be repaid, in whole or in
part, as provided hereunder, and to pay interest to the Holder on the aggregate
and then outstanding principal amount of this Note in accordance with the
provisions hereof. This Note is subject to the following additional provisions:

 

Section 1.            Definitions. For the purposes hereof the following terms
shall have the following meanings:

 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Business Day” means any day except any Saturday, any Sunday, or any day which
is a federal legal holiday in the United States.

 



  1 

 

 

“Change of Control” means the occurrence after the date hereof of any of (a) an
acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Securities Exchange Act
of 1934, as amended, the “1934 Act”) of effective control (whether through legal
or beneficial ownership of capital stock of the Company, by contract or
otherwise) of in excess of 50.1% of the voting securities of the Company (other
than by conversion of the Note), (b) the Company merges into or consolidates
with any other Person, or any Person merges into or consolidates with the
Company and, after giving effect to such transaction, the stockholders of the
Company immediately prior to such transaction own less than 50.1% of the
aggregate voting power of the Company or the successor entity of such
transaction, or (c) the Company sells or transfers all or substantially all of
its assets to another Person and the stockholders of the Company immediately
prior to such transaction own less than 50.1% of the aggregate voting power of
the acquiring entity immediately after the transaction.

 

“Event of Default” shall have the meaning set forth in Section 5(a).

 

“Mandatory Default Amount” means the payment of 100% of the outstanding
principal amount of this Note and accrued and unpaid interest hereon, in
addition to the payment of all other amounts, costs, expenses and liquidated
damages due in respect of this Note.

 

“Note Register” shall have the meaning set forth in Section 2(a).

 

“Original Issue Date” means the date of the first issuance of this Note,
regardless of any transfers of this Note and regardless of the number of
instruments which may be issued to evidence such Note.

 

“Outstanding Amount” means the outstanding principal amount and any accrued but
unpaid interest under this Note.

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
government or any department or agency thereof and any other legal entity.

 

“Purchase Agreement” means the Asset Purchase Agreement dated as of the date
hereof between the Company and the Holder, as amended, modified or supplemented
from time to time in accordance with its terms.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

Section 2.            Repayment and Interest.

 

a)            Repayment. Unless earlier repaid, the Outstanding Amount shall be
due and payable in full on the Maturity Date. The Company shall make
interest–only payments to the Holder on a quarterly basis, with the first
interest payment due on May 31, 2017. Additionally, the Company shall make
Principal payments to the Holder on a quarterly basis as provided in Section
2(c) below, with the first interest payment due following the end of the
Company’s fiscal quarter ended May 31, 2017. All payments made hereunder shall
be applied first to accrued unpaid interest and then to unpaid Principal,
provided, however, that any payments made pursuant to Section 2(c) shall be
applied to Principal only and shall not be utilized to satisfy any accrued
unpaid interest then outstanding. Principal and interest hereunder will be paid
to the Person in whose name this Note is registered on the records of the
Company regarding registration and transfers of this Note (the “Note Register”).
The Company hereby covenants and agrees that before any principal repayment will
be made by the Company or its affiliates with respect to any other notes or
loans for other borrowings by the Company or its affiliates, this Note must
first be satisfied in full.

 



  2 

 

 

b)            Interest Calculations. Interest at the rate of 15% per annum shall
be calculated on the basis of a 360-day year, consisting of twelve 30 calendar
day periods, and shall accrue daily commencing on the Original Issue Date until
payment in full of the outstanding principal, together with all accrued and
unpaid interest, liquidated damages and other amounts which may become due
hereunder, has been made.

 

c)            Prepayment of this Note with Prepayment Funds.

 

i.            On the terms and conditions of this Section 2(c), the Company
shall prepay this Note, in whole or in part (each such event, a “Company
Prepayment”), in the event Prepayment Funds are determined to exist for any
fiscal quarter of the Company.

 

ii.            The Company shall prepay this Note under this Section 2(c) from
time to time only if Prepayment Funds (as defined below) are available for such
prepayment by delivering a written notice thereof to the Holder (the “Company
Prepayment Notice” and the date the Holder receives such notice is referred to
as the “Company Prepayment Notice Date”). The Company Prepayment Notice shall
(x) state the date on which the applicable Company Prepayment shall occur (each
a “Company Prepayment Date”) and (y) state the aggregate amount to be prepaid on
this Note, which full amount shall be regarded as a repayment of the principal
balance of this Note and shall not be utilized to offset any accrued unpaid
interest then due on this Note, and (z) include a detailed calculation of the
amount of the Prepayment Funds available for such quarter for the prepayment.

 

iii.            The Company shall determine no later than 20 days after the end
of each Company fiscal quarter if Prepayment Funds are available for a Company
Prepayment for such quarter, and if Prepayment Funds are deemed available, then
the Company shall send the Company Prepayment Notice to the Holder no later than
30 days after the end of the respective Company fiscal quarter.

 

iv.            Nothing in this Section 2(c) shall be construed to require or
permit the Company to prepay this Note if such prepayment would result in a
violation of law, including any violation of the Delaware General Corporation
Law.

 

v.            “Prepayment Funds” shall mean during the period from the Closing
Date (as defined in the Purchase Agreement) until any and all amounts due under
this Note have been fully paid and this Note has been extinguished, the amount
that equals (A) 25% of the earnings before interest, taxes, depreciation and
amortization (“EBITDA”) of the “Business” (as defined in the Purchase
Agreement), calculated in accordance with generally accepted accounting
principles, for the Company’s last four fiscal quarters preceding the Prepayment
Funds calculation, minus (B) the sum of all interest payments paid by the
Company to the Holder for the Note during the last 12 months preceding the
Prepayment Funds calculation, minus (C) $1,200,000; provided, however, since the
Prepayment Funds calculation is intended to cover a full twelve-month period,
until the Prepayment Funds calculation period includes a full twelve-month
period after the Closing Date, the calculation of the Prepayment Funds shall be
adjusted for each of (A) and (B) by dividing the amount so calculated in such
subsection by the number of days between the Closing Date and the end of such
calculation period, and then multiplying such amount by 365.

 

Section 3.            Registration of Transfers and Exchanges.

 

a)            Different Denominations. This Note is exchangeable for an equal
aggregate principal amount of Notes of different authorized denominations, as
requested by the Holder surrendering the same. No service charge will be payable
for such registration of transfer or exchange.

 



  3 

 

 

b)            Transfers. This Note may be transferred or exchanged only with the
prior written consent of the Company and applicable federal and state securities
laws and regulations.

 

c)            Reliance on Note Register. Prior to due presentment for transfer
to the Company of this Note, the Company and any agent of the Company may treat
the Person in whose name this Note is duly registered on the Note Register as
the owner hereof for the purpose of receiving payment as herein provided and for
all other purposes, whether or not this Note is overdue, and neither the Company
nor any such agent shall be affected by notice to the contrary.

 

Section 4.            Automatic Redemption Upon a Qualified Equity Financing.
Upon the closing of an equity financing by the Company at any time after the
Original Issue Date, in a single transaction or a series of related
transactions, in which the Company issues equity securities which yields gross
cash proceeds to the Company of at least $10,000,000 (excluding this Note and
any and all redeemable or convertible notes), which is led by a bona fide third
party who is not currently affiliated with the Company, and with the principal
purpose of raising capital, the Maturity Date shall be accelerated to the date
of closing such equity financing transaction, and the Outstanding Amount shall
be paid in full by the Company to satisfy this Note.

 

Section 5.            Event of Default.

 

a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):

 

i.           The non-payment of any of the amounts due hereunder within five (5)
Business Days after the date such payment is due and payable.

 

ii.          The dissolution or liquidation, as applicable, of the Company.

 

iii.         The occurrence of a Bankruptcy Event.

 

iv.         Any seizure, vesting or intervention by or under authority of a
government, by which the management of the Company is displaced or its authority
in the conduct of its business is curtailed.

 

v.          The appointment of any receiver of any material property of the
Company.

 

vi.         A Change of Control occurs or any agreement or understanding that
could result in a Change of Control is prepared by or for Company.

 

vii.        The occurrence of a material breach or an event of default by the
Company under this Note.

 

viii.       Any default by the Company under, or the occurrence of any event of
default as defined in, any other indebtedness (other than relating to trade
payables) owed by the Company.

 

b)            Remedies Upon Event of Default. If any Event of Default occurs,
then the Mandatory Default Amount shall become, at the Holder's election,
immediately due and payable. Upon the payment in full of the Mandatory Default
Amount, the Holder shall promptly surrender this Note to or as directed by the
Company. In connection with such acceleration described herein, the Holder need
not provide, and the Company hereby waives, any presentment, demand, protest or
other notice of any kind, and the Holder may immediately and without expiration
of any grace period enforce any and all of its rights and remedies hereunder and
all other remedies available to it under applicable law. Such acceleration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the Note until such time, if
any, as the Holder receives full payment pursuant to this Section 5(b). No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon.

 



  4 

 

 

c)            Expenses of Collection and Attorneys’ Fees. In any Event of
Default, the Company agrees to pay all expenses of collection of this Note and
reasonable attorneys’ fees incurred by Holder in connection therewith.

 

Section 6.            Security.

 

This Note shall be secured with a second priority lien on the accounts
receivable of the Company, now or hereafter existing, relating to the solar
engineering, procurement and construction business of Holder acquired by the
Company pursuant to the Purchase Agreement (the “Accounts Receivables”) for so
long as the Note is outstanding, with such lien being junior only to that
certain first priority security position granted in the Accounts Receivables to
AIP ASSET MANAGEMENT INC. (“Senior Secured Lender”) under that certain Note
Purchase Agreement and that certain Security Agreement, both by and between the
Company and the Senior Secured Lender and dated May 1, 2017. The Company shall,
when requested by the Holder, provide the Holder with such information and
reports reasonably requested by the Holder documenting the amount of such solar
engineering, procurement and construction business accounts receivable of the
Company, and the amount of any appropriate reserve for such accounts receivable.

 

On or following the Original Issue Date, the Holder may file such UCC financing
statements as it deems appropriate in the jurisdictions as it so determines to
record its lien upon, and security interest in, the designated collateral. Upon
repayment in full and satisfaction of the Note, the Company may file such
termination statements as necessary to terminate any such previously filed
financing statements.

 

Section 7.            Miscellaneous.

 

a)            Notices. Any and all notices or other communications or deliveries
to be provided by the Holder hereunder shall be in writing and delivered
personally, by facsimile, or sent by a nationally recognized overnight courier
service, addressed to the Company at the facsimile number or address set forth
on the signature page of this Note, or such other facsimile number or address as
the Company may specify for such purposes by notice to the Holder delivered in
accordance with this Section 7(a). Any and all notices or other communications
or deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to the Holder at the facsimile number or address set
forth on the signature page of this Note, or such other facsimile number or
address as the Holder may specify for such purposes by notice to the Company
delivered in accordance with this Section 7(a). Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a Business Day, (ii)
the next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a Business Day or later
than 5:30 p.m. (New York City time) on any Business Day, (iii) the second
Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service or (iv) upon actual receipt by the party to
whom such notice is required to be given.

 



  5 

 

 

b)            Absolute Obligation. Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, liquidated damages
and accrued interest, as applicable, on this Note at the time, place, and rate,
and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company.

 

c)            Lost or Mutilated Note. If this Note shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Note, or in lieu of or in
substitution for a lost, stolen or destroyed Note, a new Note for the principal
amount of this Note so mutilated, lost, stolen or destroyed, but only upon
receipt of evidence of such loss, theft or destruction of such Note, and of the
ownership hereof, reasonably satisfactory to the Company.

 

d)            Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Note shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflict of laws thereof. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Note and agrees that such service shall constitute good and sufficient service
of process and notice thereof. Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by
applicable law. Each party hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Note or the transactions
contemplated hereby. If any party shall commence an action or proceeding to
enforce any provisions of this Note, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its attorney’s fees and
other costs and expenses incurred in the investigation, preparation and
prosecution of such action or proceeding.

 

e)            Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note on any other
occasion. Any waiver by the Company or the Holder must be in writing.

 

f)            Severability.    If any provision of this Note is invalid, illegal
or unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this Note, and the Company (to the
extent it may lawfully do so) hereby expressly waives all benefits or advantage
of any such law, and covenants that it will not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the Holder,
but will suffer and permit the execution of every such power as though no such
law has been enacted.

 



  6 

 

 

g)            Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief. The remedies provided in this Note shall be cumulative and in
addition to all other remedies available under this Note and any of the other
transaction documents entered into in connection with the Purchase Agreement, at
law or in equity (including a decree of specific performance and/or other
injunctive relief), and nothing herein shall limit the Holder's right to pursue
actual and consequential damages for any failure by the Company to comply with
the terms of this Note. The Company covenants to the Holder that there shall be
no characterization concerning this instrument other than as expressly provided
herein. Amounts set forth or provided for herein with respect to payments,
conversion and the like (and the computation thereof) shall be the amounts to be
received by the Holder and shall not, except as expressly provided herein, be
subject to any other obligation of the Company (or the performance thereof). The
Company acknowledges that a breach by it of its obligations hereunder will cause
irreparable harm to the Holder and that the remedy at law for any such breach
may be inadequate. The Company therefore agrees that, in the event of any such
breach or threatened breach, the Holder shall be entitled, in addition to all
other available remedies, to an injunction restraining any such breach or any
such threatened breach, without the necessity of showing economic loss and
without any bond or other security being required. The Company shall provide all
information and documentation to the Holder that is requested by the Holder to
enable the Holder to confirm the Company's compliance with the terms and
conditions of this Note.

 

h)            Next Business Day. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day

 

i)            Headings. The headings contained herein are for convenience only,
do not constitute a part of this Note and shall not be deemed to limit or affect
any of the provisions hereof.

 

(Signature Pages Follow)

 

  7 

 

 

IN WITNESS WHEREOF, the Company has caused this Secured Promissory Note to be
duly executed by a duly authorized officer as of the date first above indicated.

 

  COMPANY:   Arkados Group, Inc.         By: /s/ Terrence DeFranco   Name:
Terrence DeFranco   Title: Chief Executive Officer



  Address:           Facsimile:  

 

AGREED TO AND ACCEPTED:       HOLDER:   SolBright Renewable Energy, LLC        
By:   /s/ Patrick Hassell   Name: Patrick Hassell   Title: Managing Director  



Address:                Facsimile:    

 

  8 

